
	
		II
		Calendar No. 562
		111th CONGRESS
		2d Session
		S. 3773
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2010
			Mr. McConnell (for
			 himself, Mr. Grassley,
			 Mr. Kyl, Mr.
			 McCain, Mr. Cochran,
			 Mr. Graham, Mr.
			 Roberts, Mr. Cornyn,
			 Mr. Inhofe, Mr.
			 Ensign, Mr. Isakson,
			 Mr. Brownback, Mr. Enzi, Mr.
			 Crapo, Mr. Burr,
			 Mr. Vitter, Mr.
			 Wicker, Mr. Chambliss,
			 Mr. Bond, Mrs.
			 Hutchison, Mr. Hatch,
			 Mr. Bennett, Mr. Risch, and Mr.
			 Shelby) introduced the following bill; which was read the first
			 time
		
		
			September 14, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To permanently extend the 2001 and 2003 tax relief
		  provisions and to provide permanent AMT relief and estate tax relief, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Tax Hike Prevention Act of
			 2010.
		IPermanent tax
			 relief
			101.2001 tax
			 relief made permanentTitle IX
			 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is
			 repealed.
			102.2003 tax
			 relief made permanentSection
			 303 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 is
			 repealed.
			103.Technical and conforming
			 amendmentsThe Secretary of
			 the Treasury or the Secretary’s delegate shall not later than 90 days after the
			 date of the enactment of this Act, submit to the Committee on Ways and Means of
			 the House of Representatives and the Committee on Finance of the Senate a draft
			 of any technical and conforming changes in the Internal Revenue Code of 1986
			 which are necessary to reflect throughout such Code the purposes of the
			 provisions of, and amendments made by, this Act.
			IIPermanent
			 individual AMT relief
			201.Permanent
			 individual AMT relief
				(a)Modification of
			 alternative minimum tax exemption amount
					(1)In
			 generalParagraph (1) of section 55(d) of the Internal Revenue
			 Code of 1986 (relating to exemption amount) is amended to read as
			 follows:
						
							(1)Exemption
				amount for taxpayers other than corporationsIn the case of a
				taxpayer other than a corporation, the term exemption amount
				means—
								(A)the dollar amount
				for taxable years beginning in the calendar year as specified in the table
				contained in paragraph (4)(A) in the case of—
									(i)a
				joint return, or
									(ii)a surviving
				spouse,
									(B)the dollar amount
				for taxable years beginning in the calendar year as specified in the table
				contained in paragraph (4)(B) in the case of an individual who—
									(i)is not a married
				individual, and
									(ii)is not a
				surviving spouse,
									(C)50 percent of the
				dollar amount applicable under paragraph (1)(A) in the case of a married
				individual who files a separate return, and
								(D)$22,500 in the
				case of an estate or trust.
								For
				purposes of this paragraph, the term surviving spouse has the
				meaning given to such term by section 2(a), and marital status shall be
				determined under section
				7703..
					(2)Specified
			 exemption amountsSection
			 55(d) of such Code is amended by adding at the end the following new
			 paragraph:
						
							(4)Specified
				exemption amounts
								(A)Taxpayers
				described in paragraph
				(1)(A)For purposes of paragraph
				(1))(A)—
									
										
											
												For taxable years beginning in—The
						exemption amount is:
												
											
											
												2010$72,450
												
												2011$74,450
												
												2012$78,250
												
												2013$81,450
												
												2014$85,050
												
												2015$88,650
												
												2016$92,650
												
												2017$96,550
												
												2018$100,950
												
												2019$105,150
												
												2020$109,950.
												
											
										
									
								(B)Taxpayers
				described in paragraph
				(1)(B)For purposes of paragraph
				(1))(B)—
									
										
											
												For taxable years beginning in—The
						exemption amount is:
												
											
											
												2010$47,450
												
												2011$48,450
												
												2012$50,350
												
												2013$51,950
												
												2014$53,750
												
												2015$55,550
												
												2016$57,550
												
												2017$59,500
												
												2018$61,700
												
												2019$63,800
												
												2020$66,200.
												
											
										
								.
					(b)Alternative
			 minimum tax relief for nonrefundable credits
					(1)In
			 generalSubsection (a) of section 26 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
						
							(a)Limitation
				based on amount of taxThe aggregate amount of credits allowed by
				this subpart for the taxable year shall not exceed the sum of—
								(1)the taxpayer's
				regular tax liability for the taxable year reduced by the foreign tax credit
				allowable under section 27(a), and
								(2)the tax imposed
				by section 55(a) for the taxable
				year.
								.
					(2)Conforming
			 amendments
						(A)Adoption
			 credit
							(i)Section 23(b) of
			 such Code is amended by striking paragraph (4).
							(ii)Section 23(c) of
			 such Code is amended by striking paragraphs (1) and (2) and inserting the
			 following:
								
									(1)In
				generalIf the credit allowable under subsection (a) for any
				taxable year exceeds the limitation imposed by section 26(a) for such taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 25D and 1400C), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
									.
							(iii)Section 23(c)
			 of such Code is amended by redesignating paragraph (3) as paragraph (2).
							(B)Child tax
			 credit
							(i)Section 24(b) of
			 such Code is amended by striking paragraph (3).
							(ii)Section 24(d)(1)
			 of such Code is amended—
								(I)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be, each
			 place it appears in subparagraphs (A) and (B) and inserting section
			 26(a), and
								(II)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be in the
			 second last sentence and inserting section 26(a).
								(C)Credit for
			 interest on certain home mortgagesSection 25(e)(1)(C) of such
			 Code is amended to read as follows:
							
								(C)Applicable tax
				limitFor purposes of this paragraph, the term applicable
				tax limit means the limitation imposed by section 26(a) for the taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 23, 25D, and
				1400C).
								.
						(D)Savers'
			 creditSection 25B of such Code is amended by striking subsection
			 (g).
						(E)Residential
			 energy efficient propertySection 25D(c) of such Code is amended
			 to read as follows:
							
								(c)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under this subpart (other than this
				section), such excess shall be carried to the succeeding taxable year and added
				to the credit allowable under subsection (a) for such succeeding taxable
				year.
								.
						(F)Certain plug-in
			 electric vehiclesSection 30(c)(2) of such Code is amended to
			 read as follows:
							
								(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(G)Alternative
			 motor vehicle creditSection 30B(g)(2) of such Code is amended to
			 read as follows:
							
								(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(H)New qualified
			 plug-in electric vehicle creditSection 30D(c)(2) of such Code is
			 amended to read as follows:
							
								(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(I)Cross
			 referencesSection 55(c)(3) of such Code is amended by striking
			 26(a), 30C(d)(2), and inserting 30C(d)(2).
						(J)Foreign tax
			 creditSection 904 of such Code is amended by striking subsection
			 (i) and by redesignating subsections (j) , (k), and (l) as subsections (i),
			 (j), and (k), respectively.
						(K)First-time home
			 buyer credit for the District of ColumbiaSection 1400C(d) of
			 such Code is amended to read as follows:
							
								(d)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under subpart A of part IV of subchapter A
				(other than this section and section 25D), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				IIIPermanent
			 estate tax relief
			301.Application of
			 estate, generation-skipping transfer, and gift taxes after 2009
				(a)In
			 generalThe following provisions of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001, and the amendments made by such provisions,
			 are repealed on and after January 1, 2010, with respect to decedents dying on
			 and after such date, and on and after January 1, 2011, with respect to gifts
			 made and generation-skipping transfers on and after such date:
					(1)Subtitles A and E
			 of title V.
					(2)Subsection (d),
			 and so much of subsection (f)(3) as relates to subsection (d), of section
			 511.
					(3)Paragraph (2) of
			 subsection (b), and paragraph (2) of subsection (e), of section 521.
					Except in the case of an election
			 under section 404, the Internal Revenue Code of 1986 shall be applied as if
			 such provisions and amendments had never been enacted.(b)Conforming
			 amendmentSubsection (c) of section 2511 of the Internal Revenue
			 Code of 1986 is repealed on and after January 1, 2011, with respect to gifts
			 made on and after such date.
				302.Treatment of unified
			 credit and maximum estate tax rate after 2009
				(a)Restoration of
			 unified credit against gift taxParagraph (1) of section 2505(a)
			 of the Internal Revenue Code of 1986 (relating to general rule for unified
			 credit against gift tax), after the application of section _01, is amended by
			 striking (determined as if the applicable exclusion amount were
			 $1,000,000).
				(b)Exclusion
			 equivalent of unified credit equal to $5,000,000Subsection (c)
			 of section 2010 of the Internal Revenue Code of 1986 (relating to unified
			 credit against estate tax) is amended to read as follows:
					
						(c)Applicable
				credit amount
							(1)In
				generalFor purposes of this section, the applicable credit
				amount is the amount of the tentative tax which would be determined under
				section 2001(c) if the amount with respect to which such tentative tax is to be
				computed were equal to the applicable exclusion amount.
							(2)Applicable
				exclusion amount
								(A)In
				generalFor purposes of this subsection, the applicable exclusion
				amount is $5,000,000.
								(B)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2010, the dollar amount in subparagraph (A) shall be increased by an
				amount equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
									If any amount as adjusted under
				the preceding sentence is not a multiple of $10,000, such amount shall be
				rounded to the nearest multiple of
				$10,000..
				(c)Maximum estate
			 tax rate equal to 35 percent
					(1)In
			 generalSubsection (c) of section 2001 of the Internal Revenue
			 Code of 1986 (relating to imposition and rate of tax) is amended—
						(A)by striking
			 Over $500,000 and all that follows in the table contained in
			 paragraph (1) and insert the following:
							
								
									
										
											Over
						$500,000$79,300, plus 35 percent of the excess of such amount
						over $500,000.
											
										
									
								,
						(B)by striking
			 (1) In
			 general.—, and
						(C)by striking
			 paragraph (2).
						(2)Conforming
			 amendmentParagraphs (1) and (2) of section 2102(b) of such Code
			 are amended to read as follows:
						
							(1)In
				generalA credit in an amount that would be determined under
				section 2010 as the applicable credit amount if the applicable exclusion amount
				were $60,000 shall be allowed against the tax imposed by section 2101.
							(2)Residents of
				possessions of the united statesIn the case of a decedent who is
				considered to be a nonresident not a citizen of the United
				States under section 2209, the credit allowed under this subsection
				shall not be less than the proportion of the amount that would be determined
				under section 2010 as the applicable credit amount if the applicable exclusion
				amount were $175,000 which the value of that part of the decedent's gross
				estate which at the time of the decedent's death is situated in the United
				States bears to the value of the decedent's entire gross estate, wherever
				situated.
							.
					(d)Modifications
			 of estate and gift taxes to reflect differences in unified credit resulting
			 from different tax rates
					(1)Estate
			 tax
						(A)In
			 generalSection 2001(b)(2) of the Internal Revenue Code of 1986
			 (relating to computation of tax) is amended by striking if the
			 provisions of subsection (c) (as in effect at the decedent's death) and
			 inserting if the modifications described in subsection
			 (g).
						(B)ModificationsSection
			 2001 of such Code is amended by adding at the end the following new
			 subsection:
							
								(g)Modifications
				to gift tax payable to reflect different tax ratesFor purposes
				of applying subsection (b)(2) with respect to 1 or more gifts, the rates of tax
				under subsection (c) in effect at the decedent's death shall, in lieu of the
				rates of tax in effect at the time of such gifts, be used both to
				compute—
									(1)the tax imposed
				by chapter 12 with respect to such gifts, and
									(2)the credit
				allowed against such tax under section 2505, including in computing—
										(A)the applicable
				credit amount under section 2505(a)(1), and
										(B)the sum of the
				amounts allowed as a credit for all preceding periods under section
				2505(a)(2).
										For
				purposes of paragraph (2)(A), the applicable credit amount for any calendar
				year before 1998 is the amount which would be determined under section 2010(c)
				if the applicable exclusion amount were the dollar amount under section
				6018(a)(1) for such
				year..
						(2)Gift
			 taxSection 2505(a) of such Code (relating to unified credit
			 against gift tax) is amended by adding at the end the following new flush
			 sentence:
						
							For
				purposes of applying paragraph (2) for any calendar year, the rates of tax in
				effect under section 2502(a)(2) for such calendar year shall, in lieu of the
				rates of tax in effect for preceding calendar periods, be used in determining
				the amounts allowable as a credit under this section for all preceding calendar
				periods..
					(e)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2009.
				303.Unified credit
			 increased by unused unified credit of deceased spouse
				(a)In
			 generalSection 2010(c) of the Internal Revenue Code of 1986, as
			 amended by section 302(b), is amended by striking paragraph (2) and inserting
			 the following new paragraphs:
					
						(2)Applicable
				exclusion amountFor purposes of this subsection, the applicable
				exclusion amount is the sum of—
							(A)the basic
				exclusion amount, and
							(B)in the case of a
				surviving spouse, the aggregate deceased spousal unused exclusion
				amount.
							(3)Basic exclusion
				amount
							(A)In
				generalFor purposes of this subsection, the basic exclusion
				amount is $5,000,000.
							(B)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2010, the dollar amount in subparagraph (A) shall be increased by an
				amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
								If any amount as adjusted under
				the preceding sentence is not a multiple of $10,000, such amount shall be
				rounded to the nearest multiple of $10,000.(4)Aggregate
				deceased spousal unused exclusion amountFor purposes of this
				subsection, the term aggregate deceased spousal unused exclusion
				amount means the lesser of—
							(A)the basic
				exclusion amount, or
							(B)the sum of the
				deceased spousal unused exclusion amounts computed with respect to each
				deceased spouse of the surviving spouse.
							(5)Deceased spousal
				unused exclusion amountFor purposes of this subsection, the term
				deceased spousal unused exclusion amount means, with respect to
				the surviving spouse of any deceased spouse dying after December 31, 2009, the
				excess (if any) of—
							(A)the basic
				exclusion amount of the deceased spouse, over
							(B)the amount with
				respect to which the tentative tax is determined under section 2001(b)(1) on
				the estate of such deceased spouse.
							(6)Special
				rules
							(A)Election
				requiredA deceased spousal unused exclusion amount may not be
				taken into account by a surviving spouse under paragraph (5) unless the
				executor of the estate of the deceased spouse files an estate tax return on
				which such amount is computed and makes an election on such return that such
				amount may be so taken into account. Such election, once made, shall be
				irrevocable. No election may be made under this subparagraph if such return is
				filed after the time prescribed by law (including extensions) for filing such
				return.
							(B)Examination of
				prior returns after expiration of period of limitations with respect to
				deceased spousal unused exclusion amountNotwithstanding any
				period of limitation in section 6501, after the time has expired under section
				6501 within which a tax may be assessed under chapter 11 or 12 with respect to
				a deceased spousal unused exclusion amount, the Secretary may examine a return
				of the deceased spouse to make determinations with respect to such amount for
				purposes of carrying out this subsection.
							(7)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this
				subsection.
						.
				(b)Conforming
			 amendments
					(1)Paragraph (1) of
			 section 2505(a) of the Internal Revenue Code of 1986, as amended by section
			 302(a), is amended to read as follows:
						
							(1)the applicable
				credit amount in effect under section 2010(c) which would apply if the donor
				died as of the end of the calendar year, reduced
				by
							.
					(2)Section 2631(c) of
			 such Code is amended by striking the applicable exclusion amount
			 and inserting the basic exclusion amount.
					(3)Section 6018(a)(1)
			 of such Code is amended by striking applicable exclusion amount
			 and inserting basic exclusion amount.
					(c)Effective
			 DateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2009.
				304.Special
			 election for decedents dying in 2010In the case of any decedent dying in 2010,
			 the executor of the estate of such decedent may elect to apply the Internal
			 Revenue Code of 1986 without regard to the provisions of, and the amendments
			 made by, this title (other than this section). Such election shall be made at
			 such time and in such manner as the Secretary of the Treasury shall
			 provide.
			
	
		September 14, 2010
		Read the second time and placed on the
		  calendar
	
